Exhibit 10.1

 

NORTHWEST BANK

AND NORTHWEST BANCSHARES, INC.

EMPLOYMENT AGREEMENT

FOR

WILLIAM J. WAGNER

 

This Agreement is made effective as of the 4th day of March, 2015 (“Effective
Date”) by and between (i) Northwest Bank (the “Bank”), a Pennsylvania-chartered
stock savings bank and Northwest Bancshares, Inc., a Maryland corporation (the
“Company”), each with its principal administrative office at 100 Liberty Street,
Warren, Pennsylvania 16365, (all collectively referred to as “Employer”) and
(ii) William J. Wagner (the “Executive”).

 

WHEREAS, the Employer and the Executive entered into an employment agreement
dated September 1, 2007 (“Prior Agreement”), pursuant to which the Executive was
employed as an officer of the Employer; and

 

WHEREAS, the Employer believes it is in the best interests of the Employer to
enter into a new employment agreement (the “Agreement”), which replaces the
Prior Agreement in its entirety and

 

WHEREAS, the parties hereto desire to set forth the terms of the revised
Agreement and the continuing employment relationship of the Employer and the
Executive.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:

 

1.             POSITION AND RESPONSIBILITIES

 

During the period of his employment hereunder, the Executive agrees to serve as
Chairman, President, Chief Executive Officer and a Director of the Employer.
During said period, Executive also agrees to serve, if elected, as an officer
and director of any subsidiary or affiliate of the Employer. Failure to reelect
Executive as President, Chief Executive Officer and a Director of the Employer,
or failure to nominate the Executive as a Director of the Company, without the
consent of the Executive during the term of this Agreement shall constitute a
breach of this Agreement.

 

2.             TERMS AND DUTIES

 

(a)   The period of the Executive’s employment under this Agreement shall begin
as of the Effective Date and shall continue for twenty-four (24) month periods
as set forth herein.  Commencing on November 1, 2015 (“Anniversary Date”) and
continuing on each Anniversary Date thereafter, this Agreement shall renew for
an additional twelve (12) months such that the remaining term shall be
twenty-four (24) months from the applicable November 1, unless written notice of
non-renewal (“Non-Renewal Notice”) is provided to the Executive at least thirty
(30) days and not more than sixty (60) days prior to any such Anniversary Date,
that this Agreement shall not be renewed. If a Non-Renewal Notice is given, the
Agreement shall expire twelve (12) months following the Anniversary Date.  Prior
to each notice period for non-renewal, the disinterested members of the
Compensation Committee of the Board of Directors of the Company (“Committee”)
will conduct a comprehensive performance evaluation and review of

 

--------------------------------------------------------------------------------


 

the Executive for purposes of determining whether to extend the Agreement, and
the results thereof shall be included in the minutes of the Committee’s
meeting.  The failure of the disinterested members of the Committee to take the
actions set forth herein before any Anniversary Date will result in the
automatic non-renewal of this Agreement.  If the Committee fails to inform the
Executive of its determination regarding the renewal or non-renewal of this
Agreement, the Executive may request, in writing, the results of the Committee’s
action (or non-action) and the Committee Board shall, within thirty (30) days of
the receipt of such request, provide a written response to the Executive. 
Reference herein to the term of this Agreement shall refer to both such initial
term and such extended terms.

 

(b)   During the period of his employment hereunder, except for periods of
absence occasioned by illness, reasonable vacation periods, and reasonable
leaves of absence, the Executive shall faithfully perform his duties hereunder,
to the best of his abilities, including activities and services related to the
organization, operation and management of the Employer.

 

3.             COMPENSATION AND REIMBURSEMENT

 

(a)   The compensation specified under this Agreement shall constitute the
salary and benefits paid for the duties described in Section 1. The Employer
shall pay the Executive as compensation a salary of not less than $628,175 per
year (“Base Salary”). Such Base Salary shall be payable biweekly. During the
period of this Agreement, the Executive’s Base Salary shall be reviewed at least
annually. Such review shall be conducted by the Committee, and the Committee may
increase, but not decrease, the Executive’s Base Salary other than pursuant to
an employer-wide reduction of compensation of all officers of the Employer and
not in excess of the average percentage of the employer-wide reduction (any
increase in Base Salary shall become the “Base Salary” for purposes of this
Agreement). In addition to the Base Salary provided in this Section 3(a), the
Employer shall provide the Executive with all such other benefits as are
provided uniformly to executive officers of the Employer.

 

(b)   The Employer will provide the Executive with employee benefit plans,
arrangements and perquisites substantially equivalent to those in which the
Executive was participating or otherwise deriving benefit from immediately prior
to the beginning of the term of this Agreement, and the Employer will not,
without the Executive’s prior written consent, make any changes to such plans,
arrangements or perquisites which would adversely affect the Executive’s rights
or benefits thereunder, unless any such change is broad-based and affects
substantially all executive officers of the Employer. Without limiting the
generality of the foregoing provisions of this Subsection (b), the Executive
will be entitled to participate in or receive benefits under any employee
benefit plans including but not limited to the retirement plan, 401(k) plan,
employee stock ownership plan, supplemental pension plan, disability plans,
medical and dental coverage or any other employee benefit plan or arrangement
made available by the Employer in the future to its senior executives and key
management employees, subject to and on a basis consistent with the terms,
conditions and overall administration of such plans and arrangements. The
Executive will be entitled to incentive compensation and bonuses as provided in
any plan of the Employer in which the Executive is eligible to participate.
Nothing paid to the Executive under any such plan or arrangement will be deemed
to be in lieu of other compensation to which the Executive is entitled under
this Agreement.

 

(c)   In addition to the Base Salary provided for by paragraph (a) of this
Section 3, the Employer shall pay or reimburse the Executive for all reasonable
travel and other reasonable

 

2

--------------------------------------------------------------------------------


 

expenses incurred by the Executive performing his obligations under this
Agreement, upon substantiation of such expenses in accordance with applicable
policies and procedures of the Employer.  All reimbursements pursuant to this
Section shall be paid promptly by the Employer and in any event no later than
sixty (60) days following the date on which the expense was incurred.  The
Employer may provide such additional compensation in such form and such amounts
as the Compensation Committee may from time to time determine.

 

(d)   Compensation and reimbursement to be paid pursuant to paragraphs (a),
(b) and (c) of this Section 3 shall be paid by the Bank and the Company,
respectively, on a pro rata basis, based upon the amount of service the
Executive devotes to the Bank and Company, respectively.

 

(e)   To the extent not specifically set forth in this Section 3, any
compensation payable or provided under this Section 3 shall be paid or provided
no later than two and one-half (2.5) months after the calendar year in which
such compensation is no longer subject to a substantial risk of forfeiture
within the meaning of Treasury Regulation Section 1.409A-1(d).

 

4.             PAYMENTS TO EXECUTIVE UPON AN EVENT OF TERMINATION

 

(a)   The provisions of this Section shall apply upon the occurrence of an Event
of Termination (as herein defined) during the Executive’s term of employment
under this Agreement. As used in this Agreement, an “Event of Termination” shall
mean and include any one or more of the following:

 

(i)            the termination by the Employer of the Executive’s full-time
employment hereunder for any reason other than (A) Disability as defined in
Section 5 below, or (B) Termination for Just Cause as defined in Section 6
hereof; or

 

(ii)           the Executive’s resignation from the Employer’s employ, upon any
of the following (“Good Reason”):

 

(A)  reduction in the Executive’s Base Salary or a reduction in the benefits and
perquisites to the Executive from those being provided as of the Effective Date
of this Agreement, provided however that a reduction in benefits or perquisites
that is broad based and affects substantially all executives of the Employer
shall not be deemed an Event of Termination hereunder unless such reduction in
benefits or perquisites occurs coincident with or following a Change in Control,

 

(B)  failure to elect or reelect or to appoint or reappoint the Executive as
Chairman, President, Chief Executive Officer and a Director of the Bank, or the
Company, or failure to nominate the Executive as a director of the Company, or

 

(C)  change in the Executive’s function, duties, or responsibilities, which
change would cause the Executive’s position to become one of lesser
responsibility, importance, or scope from the position described in Section 1,
above,

 

3

--------------------------------------------------------------------------------


 

(D)  a relocation of the Executive’s principal place of employment by more than
thirty (30) miles from its location as of the Effective Date of this Agreement,
or

 

(E)   liquidation or dissolution of the Bank or Company other than liquidations
or dissolutions that are caused by reorganizations that do not affect the status
of the Executive, or

 

(F)   breach of this Agreement by the Bank or the Company.

 

Upon the occurrence of any event described in clauses (ii) (A), (B), (C), (D),
(E) or (F) above, the Executive shall have the right to elect to terminate his
employment under this Agreement by resignation upon not less than thirty (30)
days prior written notice given within a reasonable period of time not to exceed
ninety (90) days after the initial event giving rise to said right to elect. 
Notwithstanding the preceding sentence, in the event of a continuing breach of
this Agreement by the Bank or the Company, the Executive, after giving due
notice within the prescribed time frame of an initial event specified above,
shall not waive any of his rights solely under this Agreement and this Section 4
by virtue of the fact that the Executive has submitted his resignation but has
remained in the employment of the Bank or the Company and is engaged in good
faith discussions to resolve any occurrence of an event described in clauses
(ii) (A), (B), (C), (D), (E) or (F) above.  The Employer shall have at least
thirty (30) days to remedy any condition set forth in clause (ii) (A) through
(F), provided, however, that the Employer shall be entitled to waive such period
and make an immediate payment hereunder.

 

(iii)          The Executive’s involuntary termination of employment without
Just Cause or voluntary resignation for Good Reason as described above from the
Employer’s employ on the effective date of, or within twenty-four (24) months
following, a Change in Control during the term of this Agreement. For these
purposes, a Change in Control of the Bank or the Company shall mean a change in
control of a nature that:

 

(A)          would be required to be reported in response to Item 5.01 of the
current report on Form 8-K, as in effect on the date hereof, pursuant to
Section 13 or 15(d) of the Securities Exchange Act of 1934 (the “Exchange Act”);
or

 

(B)          results in a Change in Control of the Bank or the Company within
the meaning of the Home Owners’ Loan Act, as amended, and applicable rules and
regulations promulgated thereunder, as in effect at the time of the Change in
Control (collectively, the “HOLA”); or

 

(C)          without limitation such a Change in Control shall be deemed to have
occurred at such time as

 

(a)                           any “person” (as the term is used in Sections
13(d) and 14(d) of the Exchange Act) , is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 25% or more of the combined voting power
of Company’s outstanding securities except for any securities purchased by the
Bank’s employee stock ownership plan or trust; or

 

4

--------------------------------------------------------------------------------


 

(b)                           individuals who constitute the Board of Directors
on the date hereof (the “Incumbent Board”) cease for any reason to constitute at
least a majority thereof, provided that any person becoming a director
subsequent to the date hereof whose election was approved by a vote of at least
three quarters of the directors comprising the Incumbent Board, or whose
nomination for election by the Company’s stockholders was approved by the same
Nominating Committee serving under an Incumbent Board, shall be, for purposes of
this clause (b), considered as though he were a member of the Incumbent Board;
or

 

(c)                            a plan of reorganization, merger, consolidation,
sale of all or substantially all the assets of the Bank or the Company or
similar transaction in which the Bank or Company is not the surviving
institution occurs; or

 

(d)                           a proxy statement soliciting proxies from
stockholders of the Company, by someone other than the current management of the
Company, seeking stockholder approval of a plan of reorganization, merger or
consolidation of the Company or similar transaction with one or more
corporations or financial institutions, and as a result of such proxy
solicitation, a plan of reorganization, merger consolidation or similar
transaction involving the Company is approved by the Company’s Board of
Directors or the requisite vote of the Company’s stockholders; or

 

(e)                            a tender offer is made for 25% or more of the
voting securities of the Company and the shareholders owning beneficially or of
record 25% or more of the outstanding securities of the Company have tendered or
offered to sell their shares pursuant to such tender offer and such tendered
shares have been accepted by the tender offeror.

 

(b)           Upon the occurrence of an Event of Termination, on the Date of
Termination, as defined in Section 7, the Employer shall pay Executive, or, in
the event of his subsequent death, his estate, as the case may be, as severance
pay or liquidated damages, or both, a cash lump sum equal to the sum of
(i) three (3) times the Executive’s highest rate of base salary plus (ii) three
(3) times the highest rate of cash bonus paid to the Executive during the prior
three (3) years.  Such payment shall be made in a cash lump sum and shall not be
reduced in the event the Executive obtains other employment following an Event
of Termination.  All amounts payable to the Executive shall be paid within
thirty (30) days following the Date of Termination or, if the Executive is a
Specified Employee (within the meaning of Treasury Regulations §1.409A-1(i)), to
the extent required to avoid penalties under Code Section 409A, on the first
business day of the seventh month following the Date of Termination.

 

(c)           Upon the occurrence of an Event of Termination, the Employer will
cause to be continued non-taxable medical and dental coverage substantially
identical to the coverage

 

5

--------------------------------------------------------------------------------


 

maintained by the Employer for Executive and his eligible dependents prior to
his termination. Such coverage shall continue for thirty-six (36) months from
the Date of Termination unless the Executive obtains other employment following
termination of employment under which substantially similar benefits are
provided and in which the Executive and his eligible dependents are eligible to
participate. Notwithstanding anything herein contained to the contrary, if
applicable law (including, but not limited to, laws prohibiting discriminating
in favor of highly compensated employees), or, if participation by the Executive
or his eligible dependents is not permitted under the terms of the applicable
health plans, or if providing such benefits would subject the Employer to
penalties, then the Employer shall pay the Executive a cash lump sum payment
reasonably estimated to be equal to the value of such non-taxable medical and
dental benefits, with such payment to be made by lump sum within thirty (30)
business days of the Date of Termination, or if later, the date on which the
Employer determines that such insurance coverage (or the remainder of such
insurance coverage) cannot be provided for the foregoing reasons.

 

(d)           Notwithstanding the foregoing, the Executive shall not be entitled
to any payments or benefits under this Section 4 unless and until the Executive
executes a release of his claims against the Bank, the Company and any
affiliate, and their officers, directors, successors and assigns, releasing said
persons from any and all claims, rights, demands, causes of action, suits,
arbitrations or grievances relating to the employment relationship, including
claims under the Age Discrimination in Employment Act (“ADEA”), but not
including claims for benefits under tax-qualified plans or other benefit plans
in which the Executive is vested, claims for benefits required by applicable law
or claims with respect to obligations set forth in this Agreement that survive
the termination of this Agreement.  In order to comply with the requirements of
Code Section 409A and the ADEA, the release shall be provided to the Executive
no later than the date of his Separation from Service and the Executive shall
have no fewer than twenty-one (21) days to consider the release, and following
the Executive’s execution of the release, the Executive shall have seven
(7) days to revoke said release.

 

(e)           For purposes of Section 4, “Event of Termination” as used herein
shall mean “Separation from Service” as defined in Code Section 409A and the
Treasury Regulations promulgated thereunder, provided, however, that the
Employer and the Executive reasonably anticipate that the level of bona fide
services the Executive would perform after termination would permanently
decrease to a level that is less than 50% of the average level of bona fide
services performed (whether as an employee or an independent contractor) over
the immediately preceding 36-month period.

 

(f)            Notwithstanding the preceding paragraphs of this Section 4, if
the aggregate payments or benefits to be made or afforded to the Executive under
said paragraphs (the “Termination Benefits”) would be deemed to include an
“excess parachute payment” under Section 280G of the Code or any successor
thereto, such Termination Benefits will be reduced to an amount (the
“Non-Triggering Amount”), the value of which is one dollar ($1.00) less than an
amount equal to the total amount of payments permissible under Section 280G of
the Code or any successor thereto. In the event any change in the Code or
regulations thereunder should reduce the amount of payments permissible under
Section 280G of the Code in effect on the date of this Agreement, then the
Termination Benefits to be paid to the Executive shall be determined as if such
change in the Code or regulations had not been made.  The allocation of the
reduction required hereby among Termination Benefits provided by the preceding
paragraphs of this Section 4 shall be determined by the Executive, provided
however that if it is determined that

 

6

--------------------------------------------------------------------------------


 

such election by the Executive shall be in violation of Code Section 409A, the
allocation of the required reduction shall be pro-rata.

 

5.             TERMINATION UPON DISABILITY OR DEATH

 

(a)           “Disability” or “Disabled” shall be construed to comply with Code
Section 409A and shall be deemed to have occurred if: (i) Executive is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death, or last for a continuous period of not less than 12 months; (ii) by
reason of any medically determinable physical or mental impairment that can be
expected to result in death, or last for continuous period of not less than 12
months, the Executive is receiving income replacement benefits for a period of
not less than three months under an accident and health plan covering employees
of the Employer; or (iii) the Executive is determined to be totally disabled by
the Social Security Administration.  The Executive shall be entitled to receive
benefits under any short or long-term disability plan maintained by the
Employer.  To extent that such benefits are less than the Executive’s Base
Salary, the Employer shall pay the Executive an amount equal to the difference
between such disability plan benefits and the amount of the Executive’s Base
Salary for the longer of (i) the remaining term of this Agreement, or (ii) one
year following the termination of his employment due to Disability. 
Accordingly, any payments required hereunder shall commence within thirty (30)
days from the Date of Termination.

 

(b)           In the event of the Executive’s death during the term of the
Agreement, his estate shall be paid the Executive’s Base Salary as defined in
Paragraph 3(a) at the rate in effect at the time the Executive’s death in
accordance with its regular payroll practice for a period of one (1) year from
the date of the Executive’s death, and the Employer will continue to provide
nontaxable medical and dental benefits previously provided for the Executive’s
eligible dependents for three (3) years after the Executive’s death.
Notwithstanding anything herein contained to the contrary, if applicable law
(including, but not limited to, laws prohibiting discriminating in favor of
highly compensated employees), or, if participation by the Executive’s eligible
dependents is not permitted under the terms of the applicable health plans, or
if providing such benefits would subject the Employer to penalties, then the
Employer shall pay the Executive’s surviving spouse or surviving eligible
dependents a cash lump sum payment reasonably estimated to be equal to the value
of such non-taxable medical and dental benefits, with such payment to be made by
lump sum within thirty (30) business days of the Executive’s death, or if later,
the date on which the Employer determines that such insurance coverage (or the
remainder of such insurance coverage) cannot be provided for the foregoing
reasons.

 

6.             TERMINATION FOR CAUSE

 

“Termination for Just Cause” shall mean termination because of the Executive’s
personal dishonesty, willful misconduct, any breach of fiduciary duty involving
personal profit, intentional failure to perform stated duties, willful violation
of any law, rule, or regulation (other than traffic violations or similar
offenses) or final cease-and-desist order, or material breach of any provision
of this Agreement. In determining incompetence, the acts or omissions shall be
measured against standards generally prevailing in the savings institutions
industry. For purposes of this paragraph, no act or failure to act on the part
of the Executive shall be considered “willful” unless done, or omitted to be
done, by the Executive not in good faith and without reasonable belief that the
Executive’s action or omission was in the best interest of the Employer.

 

7

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, the Executive shall not be deemed to have been
Terminated for Just Cause unless and until there shall have been delivered to
him a copy of a resolution duly adopted by the affirmative vote of not less than
three-fourths of the members of the Committee  at a meeting of the Committee 
called and held for that purpose (after reasonable notice to Executive and an
opportunity for him, together with counsel, to be heard before the Committee),
finding that in the good faith opinion of the Committee, the Executive was
guilty of conduct justifying Termination for Just Cause and specifying the
particulars thereof in detail. The Executive shall not have the right to receive
compensation or other benefits for any period after Termination for Just Cause.
Any stock benefits granted to the Executive under any stock benefit plan of the
Employer or any subsidiary or affiliate thereof, that have not yet vested shall
become null and void effective upon the Executive’s receipt of Notice of
Termination for Just Cause pursuant to Section 7 hereof, and shall not be
exercisable by the Executive at any time subsequent to such Termination for Just
Cause.

 

7.             NOTICE

 

(a)           Any purported termination by the Bank, the Company, or by the
Executive shall be communicated by Notice of Termination to the other party
hereto. For purposes of this Agreement, a “Notice of Termination” shall mean a
written notice which shall indicate the specific termination provision in this
Agreement relied upon and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated.

 

(b)           “Date of Termination” shall mean (A) if the Executive’s employment
is terminated for Disability, thirty (30) days after a Notice of Termination is
given (provided that he shall not have returned to the performance of his duties
on a full-time basis during such thirty (30) day period), (B) if his employment
is terminated due to the occurrence of an Event of Termination set forth under
Section 4, thirty (30) days after a Notice of Termination is given unless the
Employer waives its right to cure and agrees to the Event of Termination, and
(C) if his employment is terminated for any other reason, the date specified in
the Notice of Termination (which, in the case of a Termination for Just Cause,
shall not be less than thirty (30) days from the date such Notice of Termination
is given).

 

(c)           If, within thirty (30) days after any Notice of Termination is
given, the party receiving such Notice of Termination notifies the other party
that a dispute exists concerning the termination, except upon the voluntary
termination by the Executive in which case the Date of Termination shall be the
date specified in the Notice, the Date of Termination shall be the date on which
the dispute is finally determined, either by mutual written agreement of the
parties, by a binding arbitration award, or by a final judgment, order or decree
of a court of competent jurisdiction (the time for appeal having expired and no
appeal having been perfected) and provided further that the Date of Termination
shall be extended by a notice of dispute only if such notice is given in good
faith and the party giving such notice pursues the resolution of such dispute
with reasonable diligence. Notwithstanding the pendency of any such dispute, the
Employer will continue to pay the Executive his full compensation in effect when
the notice giving rise to the dispute was given (including, but not limited to,
Base Salary) and continue the Executive as a participant in all compensation,
benefit and insurance plans in which he was participating when the notice of
dispute was given, until the dispute is finally resolved in accordance with this
Agreement, provided such dispute is resolved within the term of this Agreement.
If such dispute is not resolved within the term of the Agreement, the Employer
shall

 

8

--------------------------------------------------------------------------------


 

not be obligated, upon final resolution of such dispute, to pay the Executive
compensation and other payments accruing beyond the term of the Agreement.
Amounts paid under this Section shall be offset against or reduce any other
amounts due under this Agreement.

 

8.             POST-TERMINATION OBLIGATIONS

 

(a)           All payments and benefits to the Executive under this Agreement
shall be subject to Executive’s compliance with paragraph (b) of this Section 8
during the term of this Agreement and for two (2) full years after the
expiration or termination hereof.

 

(b)           Executive shall, upon reasonable notice, furnish such information
and assistance to the Employer as may reasonably be required by the Employer in
connection with any litigation in which it or any of its subsidiaries or
affiliates is, or may become, a party.

 

9.             NON-COMPETITION

 

(a)           Upon any termination (whether voluntary or involuntary) of the
Executive’s employment, other than a termination (whether voluntary or
involuntary) in connection with a Change in Control, the Executive agrees not to
compete with the Bank and the Company for a period of one (1) year following
such termination within fifty (50) miles of the Executive’s principal place of
employment. The Executive agrees that during such period a the Executive shall
not work for or advise, consult or otherwise serve with, directly or indirectly,
any entity whose business materially competes with the depository, lending or
other business activities of the Bank and/or the Company within fifty (50) miles
of the Executive’s principal place of employment. The parties hereto,
recognizing that irreparable injury will result to the Bank and/or the Company,
its business and property in the event of the Executive’s breach of this
Subsection 9(a) agree that in the event of any such breach by the Executive, the
Bank and/or the Company will be entitled, in addition to any other remedies and
damages available, to an injunction to restrain the violation hereof by the
Executive. The Executive represents and admits that the Executive’s experience
and capabilities are such that the Executive can obtain employment in a business
engaged in other lines and/or of a different nature than the Bank and/or the
Company, and that the enforcement of a remedy by way of injunction will not
prevent the Executive from earning a livelihood. Nothing herein will be
construed as prohibiting the Bank and/or the Company from pursuing any other
remedies available to the Bank and/or the Company for such breach or threatened
breach, including the recovery of damages from the Executive.

 

(b)           The Executive recognizes and acknowledges that the knowledge of
the business activities and plans for business activities of the Bank, the
Company and affiliates thereof, as it may exist from time to time, is a
valuable, special and unique asset of the business of the Bank and the Company.
The Executive will not, during or after the term of his employment, disclose any
knowledge of the past, present, planned or considered business activities of the
Bank, the Company or affiliates thereof to any person, firm, corporation, or
other entity for any reason or purpose whatsoever (except for such disclosure as
may be required to be provided to any federal banking agency with jurisdiction
over, the Bank, the Company or the Executive). Notwithstanding the foregoing,
the Executive may disclose any knowledge of banking, financial and/or economic
principles, concepts or ideas which are not solely and exclusively derived from
the business plans and activities of the Bank or the Company, and the Executive
may disclose any information regarding the Bank or the Company which is
otherwise

 

9

--------------------------------------------------------------------------------


 

publicly available. In the event of a breach or threatened breach by the
Executive of the provisions of this Section 9, the Bank and/or the Company will
be entitled to an injunction restraining the Executive from disclosing, in whole
or in part, the knowledge of the past, present, planned or considered business
activities of the Bank, the Company or affiliates thereof, or from rendering any
services to any person, firm, corporation, other entity to whom such knowledge,
in whole or in part, has been disclosed or is threatened to be disclosed.
Nothing herein will be construed as prohibiting the Bank or the Company from
pursuing any other remedies available to the Bank or the Company for such breach
or threatened breach, including the recovery of damages from the Executive.

 

10.          SOURCE OF PAYMENTS

 

All payments provided in this Agreement shall be timely paid in cash, check or
direct deposit from the general funds of the Bank. The Company, however,
guarantee payment and provision of all amounts and benefits due hereunder to the
Executive and, if such amounts and benefits due from the Bank are not timely
paid or provided by the Bank, such amounts and benefits shall be paid or
provided by the Company.

 

11.          EFFECT ON PRIOR AGREEMENTS AND EXISTING BENEFITS PLANS

 

This Agreement contains the entire understanding between the parties hereto and
supersedes any prior employment agreement between the Bank, the Company or any
predecessor of the Bank or Company and the Executive, except that this Agreement
shall not affect or operate to reduce any benefit or compensation inuring to the
Executive of a kind elsewhere provided. No provision of this Agreement shall be
interpreted to mean that Executive is subject to receiving fewer benefits than
those available to him without reference to this Agreement.

 

12.          NO ATTACHMENT

 

(a)           Except as required by law, no right to receive payments under this
Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge, or hypothecation, or to execution,
attachment, levy, or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to affect any such action shall be null,
void, and of no effect.

 

(b)           This Agreement shall be binding upon, and inure to the benefit of,
Executive and the Bank and the Company and their respective successors and
assigns.

 

13.          MODIFICATION AND WAIVER

 

(a)           This Agreement may not be modified or amended except by an
instrument in writing signed by the parties hereto.

 

(b)           No term or condition of this Agreement shall be deemed to have
been waived, nor shall there be any estoppel against the enforcement of any
provision of this Agreement, except by written instrument of the party charged
with such waiver or estoppel. No such written waiver shall be deemed a
continuing waiver unless specifically stated therein, and each such waiver shall
operate only as to the specific term or condition waived and shall not
constitute a waiver of such term or condition for the future as to any act other
than that specifically waived.

 

10

--------------------------------------------------------------------------------


 

14.          SEVERABILITY

 

If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such Provision not held so invalid, and each
such other provision and part thereof shall, to the full extent consistent with
law, continue in full force and effect.

 

15.          HEADINGS FOR REFERENCE ONLY

 

The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.

 

16.          GOVERNING LAW

 

This Agreement shall be governed by the laws of the Commonwealth of Pennsylvania
but only to the extent not superseded by federal law.

 

17.          REQUIRED PROVISIONS

 

Notwithstanding anything herein contained to the contrary, any payments to the
Executive by the Bank, whether pursuant to this Agreement or otherwise, are
subject to and conditioned upon their compliance with Section 18(k) of the
Federal Deposit Insurance Act, 12 U.S.C. § 1828(k), and the regulations
promulgated thereunder in 12 C.F.R. Part 359.

 

18.          ARBITRATION

 

Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration, conducted before a panel of three
arbitrators sitting in a location selected by the employee within one hundred
(100) miles from the location of the Bank, in accordance with the rules of the
American Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction; provided, however, that the
Executive shall be entitled to seek specific performance of his right to be paid
until the Date of termination during the pendency of any dispute or controversy
arising under or in connection with this Agreement.

 

19.          PAYMENT OF LEGAL FEES

 

All reasonable legal fees paid or incurred by Executive pursuant to any dispute
or question of interpretation relating to this Agreement shall be paid or
reimbursed by the Bank or the Company, provided that the dispute or
interpretation has been settled by Executive and the Bank or Company or resolved
in the Executive’s favor, and that such reimbursement shall occur, upon
substantiation of such expenses in accordance with applicable policies and
procedures of the Employer.  All reimbursements pursuant to this Section shall
be paid promptly by the Employer and in any event no later than sixty (60) days
following the date on which the expense was incurred.

 

11

--------------------------------------------------------------------------------


 

20.          INDEMNIFICATION

 

The Employer shall provide the Executive (including his heirs, executors and
administrators) with coverage under a standard directors’ and officers’
liability insurance policy at its expense, and shall indemnify the Executive
(and his heirs, executors and administrators) to the fullest extent permitted
under applicable law against all expenses and liabilities reasonably incurred by
him in connection with or arising out of any action, suit or proceeding in which
he may be involved by reason of his having been a director or officer of the
Employer (whether or not he continues to be a director or officer at the time of
incurring such expenses or liabilities), such expenses and liabilities to
include, but not be limited to, judgments, court costs and attorneys’ fees and
the cost of reasonable settlements (such settlements must be approved by the
Board of Directors or Trustees of the Employer). If such action, suit or
proceeding is brought against the Executive in his capacity as an officer or
director of the Employer, however, such indemnification shall not extend to
matters as to which the Executive is finally adjudged to be liable for willful
misconduct in the performance of his duties.

 

21.          SUCCESSOR TO THE BANK

 

The Bank and the Company shall require any successor or assignee, whether direct
or indirect, by purchase, merger, consolidation or otherwise, to all or
substantially all the business or assets of the Bank or the Company, expressly
and unconditionally to assume and agree to perform the Bank and/or Company’s
obligations under this Agreement, in the same manner and to the same extent that
the Bank and/or the Company would be required to perform if no such succession
or assignment had taken place.

 

12

--------------------------------------------------------------------------------


 

SIGNATURES

 

IN WITNESS WHEREOF, the Bank and the Company have caused this Agreement to be
executed by their duly authorized officers, and the Executive has signed this
Agreement, on the dates set forth below.

 

 

 

 

NORTHWEST BANK

 

 

 

 

March 4, 2015

 

By:

/s/ Julia W. McTavish

Date

 

 

Julia W. McTavish

 

 

 

 

 

 

NORTHWEST BANCSHARES, INC.

 

 

 

 

 

 

March 4, 2015

 

By:

/s/ Julia W. McTavish

Date

 

 

Julia W. McTavish

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

March 4, 2015

 

By:

/s/ William J. Wagner

Date

 

 

William J. Wagner

 

13

--------------------------------------------------------------------------------